Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                        June 5, 2018




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    In the Matter of the                                           No. 51278-5-II
    Personal Restraint of

    KAMARA KAM CHOUAP,

                                Petitioner.
                                                             UNPUBLISHED OPINION



          MELNICK, J. — Kamara Chouap seeks relief from personal restraint resulting from his

2010 conviction for assault in the second degree.1 The trial court sentenced him to 120 months of

confinement and 18 months of community custody. That sentence exceeds the statutory maximum

sentence of 120 months. RCW 9A.20.021(1)(b).

          Chouap argues that he is entitled to have his term of confinement reduced to 102 months

so he can be allowed to serve his 18-month term of community custody.2 The State concedes that

Chouap’s sentence exceeds the statutory maximum sentence, but that under In re Personal

Restraint of McWilliams, 182 Wn.2d 213, 218, 340 P.3d 223 (2014), Chouap is entitled only to the


1
 He does not seek relief from his convictions for two counts of attempting to evade a pursuing
police vehicle.
2
  Because Chouap’s judgment and sentence is facially invalid, his petition, which was transferred
to us by the trial court under CrR 7.8(b), is not time-barred by RCW 10.73.090(1).
No. 51278-5-II


addition to his judgment and sentence of a Brooks3 notation that under no circumstances shall the

combined terms of confinement and of community custody exceed the statutory maximum

sentence.

         We agree with the State and remand Chouap’s judgment and sentence for addition of a

Brooks notation that under no circumstances shall the combined terms of confinement and of

community custody exceed the statutory maximum sentence.4

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                   MELNICK, J.
    We concur:



    JOHANSON, P.J.




    SUTTON, J.




3
    In re Personal Restraint of Brooks, 166 Wn.2d 664, 675, 211 P.3d 1023 (2009).
4
  Because Chouap was sentenced before the legislature overruled Brooks by enacting RCW
9.94A.701(9), Brooks is applicable to him. See McWilliams, 182 Wn.2d at 218.
                                               2